Citation Nr: 0028706	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-07 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
nodule rheumatoid arthritis involving multiple joints, 
including the feet, hands, hip, knee, on a direct basis and 
as secondary to service-connected residuals of a cold injury 
to the right and left feet.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral trench foot prior to January 12, 1998.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cold injury to the right foot on and after 
January 12, 1998.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a cold injury to the left foot on and after 
January 12, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

The current appeal arose from January 1998 and April 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

In January 1998, the RO, in pertinent part, denied reopening 
the claim of entitlement to service connection for rheumatoid 
arthritis involving multiple joints, including the feet, 
hands, hip, knee, on a direct basis and as secondary to 
service-connected residuals of a cold injury to the right and 
left feet and granted a 10 percent evaluation for trench 
foot, effective April 25, 1997.  

In April 1998, the RO discontinued the 10 percent evaluation 
for trench foot as of January 12, 1998, and assigned each 
foot a 10 percent evaluation, effective January 12, 1998.  
Additionally, the RO affirmed the other determinations 
previously entered.

In June 1998, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In March 1999, the Hearing Officer affirmed the 
determinations previously entered.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
nodular rheumatoid arthritis involving multiple joints 
including the feet, hands, hip, knee, on a direct basis and 
as secondary to service-connected bilateral trench foot when 
it issued a rating decision in June 1995.  The veteran filed 
a notice of disagreement as to that rating decision, but did 
not perfect an appeal following the issuance of a statement 
of the case.

2.  Evidence submitted since the final June 1995 rating 
decision does not bear directly or substantially upon the 
issue of entitlement to service connection for nodular 
rheumatoid arthritis involving multiple joints including the 
feet, hands, hip, knee, on a direct basis and as secondary to 
service-connected residuals of a cold injury to the right and 
left feet, is either cumulative or redundant, and by itself 
or in connection with the evidence previously of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Prior to January 12, 1998, bilateral trench foot was 
manifested by no more than mild symptoms of bilateral 
involvement.

4.  As of January 12, 1998, residuals of a cold injury to the 
right foot are manifested by pain, cold sensitivity, and no 
impaired sensation.

5.  As of January 12, 1998, residuals of a cold injury to the 
left foot are manifested by pain, cold sensitivity, and no 
impaired sensation.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1995 rating decision, 
wherein the RO denied entitlement to service connection for 
nodular rheumatoid arthritis involving multiple joints 
including the feet, hands, hip, knee, on a direct basis and 
as secondary to service-connected bilateral trench foot, is 
not new and material, and the veteran's claim for this 
benefit has not been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral trench foot prior to January 12, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (in effect prior to 
January 12, 1998).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a cold injury to the right foot as of 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 
(effective January 12, 1998).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a cold injury to the left foot as of January 
12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (effective 
January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the July 1995 
rating decision wherein the RO denied the claim of 
entitlement to service connection for rheumatoid arthritis is 
addressed in pertinent part below, and includes evidence 
referable to the increased disability evaluation claims.
Service medical records show that the veteran was diagnosed 
with bilateral trench foot in November 1944.  

The retirement examination, conducted in October 1945, shows 
evaluation of the musculoskeletal system revealed no defects.  
Examination of the feet was normal.

An August 1946 rating decision shows the RO granted 
entitlement to service connection for trench foot and 
assigned a noncompensable evaluation, effective October 12, 
1945.

A February 1948 VA dermatological examination report shows 
the veteran reported a medical history of treatment for a 
skin condition.

In May 1977 the veteran filed a claim of entitlement to 
service connection for rheumatoid arthritis, which he stated 
had had its onset in 1950.

A February 1977 private medical record shows the veteran 
reported a 25-year history of rheumatoid arthritis, stating 
he had had it since 1951.  The diagnosis entered was active 
nodular rheumatoid arthritis.

A certificate of attending physician, dated in July 1977, 
shows the private examiner entered a diagnosis of rheumatoid 
arthritis.

VA outpatient treatment reports, dated from October 1993 to 
October 1994, show the veteran, at times, reported a 48-year 
history of rheumatoid arthritis.  Diagnoses of nodular 
rheumatoid arthritis were entered.

A December 1994 VA examination report shows the veteran 
reported he had developed bilateral trench foot while in the 
Netherlands.  He stated he had developed classical nodular 
rheumatoid arthritis at the age of 28 years.  The examiner 
entered diagnoses of severe rheumatoid arthritis of the feet 
and history of bilateral trench foot.  X-rays of the feet 
taken at that time showed rheumatoid arthritis involving both 
feet.  

The June 1995 rating decision shows the RO denied entitlement 
to service connection for nodular rheumatoid arthritis 
involving multiple joints, including the feet, hands, hip, 
knee, on a direct basis and as secondary to service-connected 
bilateral trench foot.  The RO stated the evidence did not 
show that rheumatoid arthritis was directly related to the 
service-connected bilateral trench foot, was incurred in 
service, or that it had manifested to a compensable degree 
within one year of the veteran's discharge from service.

The RO notified the veteran of the decision in June 1995.  
The veteran submitted a notice of disagreement, and the RO 
issued a statement of the case.  The veteran did not perfect 
his appeal, and thus the June 1995 rating decision became 
final.

The evidence which was associated with the claims file 
subsequent to the July 1995 rating decision wherein the RO 
denied entitlement to service connection for rheumatoid 
arthritis is reported in pertinent part below, and includes 
the relevant evidence referable to the increased disability 
evaluation claims.

An April 1977 letter from a private examiner shows the 
veteran was under his care for rheumatoid arthritis and was 
totally unable to work because of this disease.

July 1979 VA outpatient treatment reports show the veteran 
reported a 33-year history of rheumatoid arthritis.  
Diagnoses of rheumatoid arthritis were entered.

Private medical records, dated from January 1987 to August 
1988 show the veteran reporting a 37 year history of 
rheumatoid arthritis.  Diagnoses of rheumatoid arthritis were 
entered.

A December 1997 VA vascular study shows the toe pressures and 
toe brachial indices of the feet were low with associated 
wave flattening.  The examiner stated such findings supported 
the diagnosis of frostbite residual.

A December 1997 VA peripheral nerves examination report shows 
the veteran reported he developed rheumatoid arthritis when 
he was 28 years old, which had started in his feet well 
before any other joint involvement.  He stated that as to his 
feet, he had changes in his skin including loss of hair.  He 
described his feet color as bluish with the right being worse 
than the left.  He stated the rheumatoid arthritis had caused 
pain in his hands, hips, and shoulders.

The examination report indicates that the examiner reviewed 
the claims file.  Physical examination of the feet revealed 
atrophic skin changes from approximately a few centimeters 
above the ankle and throughout the feet.  The examiner stated 
the sensory examination was intact to pinprick over the feet 
and appeared to be symmetric with more proximal testing.  He 
stated he did not find evidence of decreased sensation.  
Joint position was intact.  The assessment was that the 
veteran had developed trench foot in service, and 
subsequently had developed nodular rheumatoid arthritis.

The examiner stated he felt he did not need to perform a 
electromyography or nerve conduction study of the feet, as 
the veteran did not seem to have evidence of decreased 
denervation of his feet.  He stated the following as to the 
diagnosis of rheumatoid arthritis being caused by the 
veteran's history of trench foot:

The patient does have obvious severe 
nodular rheumatoid arthritis throughout 
his body.  This is most likely a natural 
process that the patient would have 
suffered from independent of a cold 
injury.  The patient does report, 
historically however, that his feet were 
[affected] significantly earlier and more 
severely involved than the rest of this 
body.  I am not sure, and I will defer to 
a rheumatology doctor whether or not a 
cold injury could specifically accelerate 
a natural rheumatologic disease in a 
focal area, as in this patient, but this 
is the patient's claim. . . .

A December 1997 VA arteries and veins examination report 
shows the veteran's peripheral pulses were good in the lower 
extremities.  The examiner noted the veteran's rheumatoid 
arthritis.  He stated that the veteran had marked joint 
deformity and fusion of the wrists and ankles.  The examiner 
concluded, "I do not see any evidence, however, that his 
experience with trench foot is in any way related to his 
current problem with rheumatoid arthritis."  The final 
impression was severe rheumatoid arthritis.

In June 1998, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.  The veteran 
testified he would rate his pain at a seven on a scale of 
from one to 10 with 10 being the most painful.  He stated the 
pain was constant.  He indicated he was on medication for the 
pain, and that he was treated for rheumatoid arthritis every 
three months or so at the VA medical center.  He testified he 
had numbness in his feet, and would fall at times because he 
was unable to feel his feet.  He noted he had a brace that he 
wore on his feet to help him walk.

The veteran's spouse stated she worked because the veteran 
was unable to work.  She stated she would have to help him do 
things like get dressed because he sometimes could not button 
his own clothes.

The veteran stated he slept with a blanket over his feet at 
night so that they would not get cold.  He stated he had 
flakiness on his feet and would rub baby oil on them.  The 
veteran stated his toenails had gotten dark and had a bluish 
color to them.  He noted they were brittle as well.  The 
veteran expressed frustration with not being able to do the 
things he used to be able to do.

The veteran stated he first went to see a doctor about his 
feet in 1946, within one year following his discharge from 
service, and was told he had rheumatoid arthritis.  He noted 
he had tried to get medical records, which had shown 
treatment for rheumatoid arthritis soon after service, but 
had been unable to obtain them due to the records being 
destroyed.

The veteran stated he had seen an article in a publication 
that indicated his rheumatoid arthritis could be involved 
with the injury to his feet.  He noted a doctor had not 
informed him of this.  

VA outpatient treatment reports, dated from October 1997 to 
February 2000, show diagnoses of rheumatoid arthritis.


Criteria

New and material evidence

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2000).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of Case to the appellant, or within the remainder of the 1-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302 (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (2000).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (2000), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  

Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins that by the ruling 
in Hodge, 155 F.3d 1356, the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. 
App. 209.



Well-grounded claims

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F. 3d 604 (Fed. Cir. 1996).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).


Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Continuous service for 90 days or more during a period of 
war, and post service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

If not shown in service, service connection may be granted 
for rheumatoid arthritis if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000);  38 C.F.R. §§ 
3.307, 3.309 (2000).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000);  
Allen v. Brown, 7 Vet. App. 439 (1995).


Increased evaluations

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  




In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2000).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders effective January 12, 1998. 62 Fed. 
Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7122).


Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the rating criteria in effect prior to January 12, 
1998, for evaluations of residuals of cold injury, Diagnostic 
Code 7122 provided for a 10 percent disability evaluation for 
mild symptoms, chilblains for bilateral involvement.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (effective prior to 
January 12, 1998).  For persistent moderate swelling, 
tenderness, redness, etc., a 30 percent evaluation was 
warranted for bilateral involvement.  Id.  For loss of toes 
or parts and persistent severe symptoms, a 50 percent 
evaluation was warranted for bilateral involvement.  Id.  

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (effective January 12, 
1998).  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 20 percent evaluation is 
warranted.  Id.  

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is warranted.  Id.  

When evaluating residuals of a cold injury, each part 
affected is to be rated separately.  Id. at Note (2).





Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all the evidence and material of 
record in an appropriate case before VA , there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
nodule rheumatoid arthritis on a direct 
basis and as secondary to service-
connected residuals of a cold injury to 
the right and left feet

The veteran seeks to reopen his claim of entitlement to 
service connection for nodule rheumatoid arthritis involving 
multiple joints, including the feet, hands, hip, knee, on a 
direct basis and as secondary to service-connected residuals 
of a cold injury to the right and left feet right knee 
disorder, which the RO last denied when it issued a final 
rating decision in June 1995.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis; not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  See id.

Review of the RO's findings in the June 1995 rating decision 
shows, in essence, that it found that the veteran had not 
brought forth evidence to establish service connection for 
nodule rheumatoid arthritis on a direct basis or as secondary 
to bilateral trench foot.  

The RO noted the service medical records were silent as to 
evidence of rheumatoid arthritis and that the record did not 
establish that rheumatoid arthritis had manifested to a 
compensable degree within one year following service.  
Additionally, the RO stated there was no evidence to support 
that rheumatoid arthritis was related to the service-
connected bilateral trench foot.

At that time, the veteran had brought forth evidence of a 
diagnosis of rheumatoid arthritis, which he stated had begun 
in 1950, which is well more than one year following his 
discharge from service.  Additionally, the veteran had not 
brought forth competent evidence of a nexus between the 
diagnosis of rheumatoid arthritis and service or the service-
connected disability of bilateral trench foot.  Stated 
differently, the veteran had not brought forth a well-
grounded claim for service connection for nodular rheumatoid 
arthritis on a direct basis or on a secondary basis.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has not presented evidence which is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for nodule 
rheumatoid arthritis involving multiple joints, including the 
feet, hands, hip, knee, on a direct basis and as secondary to 
service-connected residuals of a cold injury to the right and 
left feet.  See id.  The specified basis of the RO's June 
1995 denial is not changed materially by the additional 
medical evidence.

Specifically, the Board notes that the added evidence solely 
substantiates that the veteran has a current diagnosis of 
nodular rheumatoid arthritis.  Evidence establishing that the 
veteran had rheumatoid arthritis had already been of record 
at the time of the June 1995 rating decision.  The veteran 
still has not brought forth competent evidence of a nexus 
between the diagnosis of rheumatoid arthritis and service or 
competent evidence of a nexus between the diagnosis of 
rheumatoid arthritis and the service-connected disability of 
bilateral trench foot.  

The veteran also has not brought forth evidence to show that 
rheumatoid arthritis was manifested to a compensable degree 
within one year following service.  The veteran has argued 
that he had rheumatoid arthritis during the first post 
service year, but has acknowledged that substantiating 
documentation thereof is not available.

As to the veteran's contentions that rheumatoid arthritis is 
due to his service-connected residuals of a cold injury to 
the right and left feet, there is evidence to the contrary.  
In December 1997 a VA examiner opined that he did not see any 
relationship between the rheumatoid arthritis and the 
veteran's service-connected residuals of a cold injury of the 
right and left feet.

Additionally, the Board finds that the veteran's contentions 
are not new and material and are simply cumulative of those 
which were previously advanced and rejected by the RO.  The 
veteran had previously contended that the rheumatoid 
arthritis was proximately due to or the result of the 
service-connected bilateral trench foot.  Although he did not 
specifically state at the time of the June 1995 rating 
decision that he had incurred rheumatoid arthritis in service 
or within one year following service, the RO considered 
direct service connection in the June 1995 rating decision.  
Therefore, the veteran's contentions provide no basis for 
reopening the claim, as he had previously asserted such 
facts, which had been previously rejected.

Although the veteran asserts that he incurred rheumatoid 
arthritis within one year following service and that it is 
due to his service-connected residuals of a cold injury to 
the right and left feet, he has not been shown to have the 
medical credentials requisite to offer a competent medical 
opinion as to this matter.  Moray v. Brown, 5 Vet. App. 211 
(1993) ("If lay assertions of medical causation will not 
suffice initially to establish a plausible, well-grounded 
claim [for service connection], it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108"); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



Additionally, as to the VA medical records and the private 
medical records, which do not relate to the veteran's 
petition to reopen the claim of service connection for nodule 
rheumatoid arthritis involving multiple joints, including the 
feet, hands, hip, knee, on a direct basis and as secondary to 
service-connected residuals of a cold injury to the right and 
left feet, such are not relevant to the issue at hand and are 
cumulative, and thus cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

For the foregoing reasons the Board holds that the added 
evidence is not both new and material, as it does not bear 
directly and substantially on the claim of entitlement to 
service connection for nodule rheumatoid arthritis on a 
direct basis and as secondary to the service-connected 
residuals of a cold injury to the right and left feet, is 
cumulative or redundant, and by itself or in combination with 
the other evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the appellant 
has submitted new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the claim, and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the 
claim, but only after ensuring that the duty to assist has 
been fulfilled.  Elkins, 12 Vet. App 209.

Accordingly, in view of the fact that the Board has 
determined that new and material evidence has not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for nodule rheumatoid arthritis, the first 
element has not been met.  Thus, no further analysis of the 
application to reopen the claim is permitted.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) citing Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1995); see Elkins, 12 Vet. App 
209.  



Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Here, the RO adequately fulfilled its obligation under 
section 5103(a) with the issuance of the April 1998 statement 
of the case, which provided the provisions of 38 C.F.R. § 
3.156, the regulation pertaining to new and material 
evidence.  Additionally, at the RO hearing, the Hearing 
Officer informed the veteran that he needed to bring forth 
medical evidence linking his service-connected feet and the 
diagnosis of rheumatoid arthritis.  

Additionally, the June 1995 rating decision explained that 
the veteran had not brought forth evidence of incurrence of 
rheumatoid arthritis in service or within one year following 
service nor evidence of a nexus between the post service 
diagnosis of rheumatoid arthritis and the service-connected 
bilateral trench foot.  The Board finds that veteran has been 
fully informed as to what evidence he needs to bring forth to 
reopen his claim.

The Board notes that the veteran testified at the June 1998 
hearing that he had been treated within one year following 
service at the VA Medical Center in East Orange, New Jersey.  
The RO attempted to obtain such records; however, the records 
could not be found.  

In this respect, it is not shown that the veteran has put VA 
on notice of the existence of any other specific, particular 
piece of evidence that, if submitted, could reopen his claim 
on the basis of new and material evidence.  Thus, no 
additional development action is warranted.

The denial of service connection for a rheumatoid arthritis 
on a direct basis and a secondary basis in the June 1995 
rating decision was based on the lack of evidence of service 
incurrence, to include the one-year period following service, 
and the lack of evidence of a relationship between the 
diagnosis of rheumatoid arthritis and the service-connected 
bilateral trench foot, which defects the veteran still has 
not cured.


II.  Evaluation in excess of 10 percent 
for bilateral trench foot prior to 
January 12, 1998.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for bilateral trench foot 
prior to January 12, 1998.  In December 1997 the VA examiner 
stated the veteran's feet revealed atrophic skin changes.  
Sensory examination was intact to pinprick and appeared to be 
symmetric.  The examiner stated he did not find decreased 
sensation.  A vascular study showed the toe pressures and toe 
brachial indices of the feet were low, which was consistent 
with residuals of frost bite.

At the June 1998 RO hearing, the veteran stated his feet were 
in constant pain and had changed color.  He stated his 
toenails had gotten dark and had a bluish color to them.  The 
veteran noted his toenails were brittle as well.

The Board finds that such evidence is indicative of no more 
than a 10 percent evaluation under the previous criteria.  
See 38 C.F.R. § 4.104, Diagnostic Code 7122 (effective prior 
to January 12, 1998).

The Board must now consider if an evaluation in excess of 
10 percent is warranted.  The Board does not find that such 
is the case.  There is no showing that the veteran's 
bilateral trench foot caused moderate swelling, tenderness, 
or redness.  The veteran testified that he had pain in his 
feet, but did not state he had redness or moderate swelling.  
Thus, the Board concludes that no more than a 10 percent 
evaluation is warranted for the bilateral involvement.  See 
id.

The Board notes that although the revised criteria allow two, 
separate evaluations because both feet are involved, the 
revised criteria may not be applied prior to the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 1991 and Supp. 2000); see DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

The veteran is competent to report his symptoms.  To the 
extent that he stated his bilateral trench foot was worse, 
the RO agreed and granted a 10 percent evaluation.  To the 
extent that he has asserted he warrants a higher evaluation, 
the medical findings do not support his assertions for the 
reasons stated above.  Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for bilateral 
trench foot prior to January 12, 1998.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Residuals of a cold injury to the right 
and left feet as of January 12, 1998.

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against 
evaluations in excess of 10 percent for residuals of a cold 
injury to the right foot and residuals of a cold injury to 
the left foot as of January 12, 1998.  

When he examined the veteran in December 1997, the examiner 
stated the veteran had atrophic skin changes throughout the 
feet and above the ankle.  The sensory examination was intact 
to pinprick, and the examiner noted he did not find any 
sensory loss.  

At his June 1998 RO hearing, the veteran stated he had 
numbness and would stumble due to his inability to feel his 
feet.  He stated his nails had changed color and were 
brittle.  He stated he had to sleep with a blanket around his 
feet because his feet were sensitive to cold.

Based upon the above findings, the Board finds that 
evaluations in excess of 10 percent for residuals of a cold 
injury of either foot are not warranted.  See 38 C.F.R. 
§ 4.104 Diagnostic Code 7122 (effective January 12, 1998).  A 
10 percent evaluation contemplates pain, numbness, cold 
sensitivity, or arthralgia.  Based on both the VA examiner's 
findings and the veteran's report of his symptoms, his feet 
are properly evaluated at the 10 percent evaluation.  See id.  

Considering whether an increased evaluation is warranted 
under the previous criteria, the Board finds that the 
veteran's symptoms do not meet the 30 percent evaluation.  
Neither the veteran nor a medical professional has reported 
persistent and moderate swelling, tenderness, redness, etc. 
as to either foot  See 38 C.F.R. § 4.104, Diagnostic Code 
7122 (effective prior to January 12, 1998).  The examiner's 
findings in the December 1997 examination report would not 
warrant an increased evaluation under the previous criteria.  
See id.  

Considering whether an increased evaluation is warranted 
under the revised criteria, the Board finds that an 
evaluation in excess of 10 percent for each foot is not 
warranted.  No medical professional has stated there has been 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or x-rays abnormalities to 
warrant a 20 percent evaluation for each foot.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (effective January 12, 1998).  
The Board is aware that x-rays of the feet have shown 
abnormalities; however, the abnormalities relate to 
rheumatoid arthritis, which, as addressed above, is not 
related to the service-connected residuals of a cold injury 
to the feet.  Additionally, a finding of atrophic skin 
changes in the feet does not equate to a finding of color 
changes.  See id.  In the December 1997 examination report, 
the examiner stated specifically that there was no sensory 
loss in the feet.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he stated his feet were worse than the 
noncompensable evaluation, he was correct, and the RO 
properly assigned a 10 percent disability evaluation for each 
foot, effective January 12, 1998.  To the extent that he has 
stated each foot warrants an evaluation in excess of 
10 percent, the Board finds the medical findings do not 
support his assertions for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for an 
evaluation in excess of 10 percent for residuals of a cold 
injury of either foot.  Gilbert, 1 Vet. App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for extraschedular 
evaluation in the March 1999 supplemental statement of the 
case, but denied increased evaluation on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
residuals of a cold injury of either foot have resulted in 
frequent hospitalizations or caused marked interference in 
employment.  The Board notes that the veteran is not working, 
but he has stated it is due to his rheumatoid arthritis.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
nodule rheumatoid arthritis involving multiple joints 
including the feet, hands, hip, knee, on a direct basis and 
as secondary to service-connected residuals of a cold injury 
to the right and left feet, the appeal is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral trench foot prior to January 12, 1998, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a cold injury to the right foot as of January 
12, 1998, is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a cold injury to the left foot as of January 12, 
1998, is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

